DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment and Response to Ex Parte Quayle Office Action filed on January 4, 2022 has been entered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18-20, the phrase “may be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  With respect to claim 1 lines 7-9, claim 18 lines 9-10, claim 19 lines 10-11 and claim 20 lines 8-9, the claim limitation -- each range associated with a respective property that may be associated with the set of images --, is indefinite because it is unclear whether the limitations following the phrase may be (i.e., the respective property is, or is not associated with the set of images) are part of the claimed invention.  Examiner recommends amending the claims in order to indicate that the respective property is indeed associated with the set of image (i.e., a respective property associated with the set of images, or a respective property that is associated with the set of images).  Claims 1-17 depend upon claim 1.

	Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 21 is allowed.

Response to Arguments
Specification
With respect to the specification, Applicant has amended page 37 line 2 in order to correct for minor informalities.  Therefore, the objection has been withdrawn.



Drawings
With respect to the drawings, Applicant has amended the specification in order to include reference numeral “302”.  Therefore, the objection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664